




Execution Copy








AMENDMENT NO. 1 TO MASTER REPURCHASE AND SECURITIES CONTRACT


AMENDMENT NO. 1 TO MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of
October 1, 2013 (this “Amendment No. 1”), between and among ISSUED HOLDINGS
CAPITAL CORPORATION, a Virginia corporation (the “Seller”), WELLS FARGO BANK,
N.A., a national banking association, as buyer (in such capacity, the “Buyer”),
and DYNEX CAPITAL, INC., a Virginia corporation having its principal place of
business at 4991 Lake Brook Drive, Suite 100, Glen Allen, VA 23060
(“Guarantor”). Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Repurchase Agreement.


RECITALS


WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of August 6, 2012 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”);


WHEREAS, in connection with the Repurchase Agreement, (i) Guarantor executed and
delivered to Buyer a Guarantee Agreement, dated as of August 6, 2012 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Guarantee”), and (ii) Buyer and Seller executed and delivered a Fee
and Pricing Letter dated as of August 6, 2012 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Fee and
Pricing Letter”);


WHEREAS, Seller, Buyer and Guarantor have agreed, to amend certain provisions of
the Repurchase Agreement and the Fee and Pricing Letter in the manner set forth
herein.


THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller, Guarantor and Buyer each hereby agree as follows:


SECTION 1.    Amendment to Repurchase Agreement.     The defined term “Facility
Termination Date”, as set forth in ARTICLE 2 of the Repurchase Agreement, is
hereby amended and restated in its entirety to read as follows:


“Facility Termination Date”: The earliest of (a) August 6, 2015, as such date
may be extended pursuant to Section 3.06, (b) any Accelerated Repurchase Date
and (c) any date on which the Facility Termination Date shall otherwise occur in
accordance with the Repurchase Documents or Requirements of Law.


SECTION 2.    Conditions Precedent.    This Amendment No. 1 and its provisions
shall become effective on the first date on which this Amendment No. 1 is
executed and delivered by a duly authorized officer of each of Seller, Buyer and
Guarantor (the “Amendment Effective Date”).




--------------------------------------------------------------------------------






SECTION 3.    Representations, Warranties and Covenants. Each of Seller and
Guarantor hereby represents and warrants to Buyer, as of the date hereof and as
of the Amendment Effective Date, that (i) each is in compliance with all of the
terms and provisions set forth in each Repurchase Document to which it is a
party on its part to be observed or performed, and (ii) no Default or Event of
Default has occurred or is continuing. Seller hereby confirms and reaffirms its
representations, warranties and covenants contained in the Repurchase Agreement.


SECTION 4.    Acknowledgement. Seller hereby acknowledges that Buyer is in
compliance with its undertakings and obligations under the Repurchase Agreement
and the other Repurchase Documents.


SECTION 5.    Limited Effect. Except as expressly amended and modified by
Amendment No. 1, the Repurchase Agreement, the Guarantee, the Fee and Pricing
Letter and each of the other Repurchase Documents shall continue to be, and
shall remain, in full force and effect in accordance with their respective
terms; provided, however, that upon the Amendment Effective Date, each (x)
reference therein and herein to the “Repurchase Documents” shall be deemed to
include, in any event, this Amendment No. 1, (y) each reference to the
“Repurchase Agreement” in any of the Repurchase Documents shall be deemed to be
a reference to the Repurchase Agreement as amended hereby, and (z) each
reference in the Repurchase Agreement to “this Agreement”, this “Repurchase
Agreement”, “hereof”, “herein” or words of similar effect in referring to the
Repurchase Agreement shall be deemed to be references to the Repurchase
Agreement as amended by Amendment No. 1.


SECTION 6.    Counterparts. This Amendment No. 1 may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment No. 1 in Portable Document Format (PDF) or by facsimile transmission
shall be effective as delivery of a manually executed original counterpart
thereof.


SECTION 7.    Expenses.    Seller and Guarantor agree to pay and reimburse Buyer
for all out-of-pocket costs and expenses incurred by Buyer in connection with
the preparation, execution and delivery of this Amendment No. 1, including,
without limitation, the fees and disbursements of Cadwalader, Wickersham & Taft
LLP, counsel to Buyer.


SECTION 8.    GOVERNING LAW.


THIS AMENDMENT NO. 1 AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF
THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.


[SIGNATURES FOLLOW]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.




SELLER


ISSUED HOLDINGS CAPITAL CORPORATION,
a Virginia corporation


By:
/s/ Stephen J. Benedetti            

Name:
Stephen J. Benedetti

Title:
President



By:
/s/ Wayne E. Brockwell            

Name:
Wayne E. Brockwell

Title:
Senior Vice President





BUYER


WELLS FARGO BANK, N.A., a national banking
association


By:
/s/ Darren J. Esser                

Name:
Darren J. Esser

Title:
Managing Director





GUARANTOR


DYNEX CAPITAL, INC., a Virginia corporation


By:
/s/ Stephen J. Benedetti            

Name:
Stephen J. Benedetti

Title:
Chief Operating Officer



By:
/s/ Wayne E. Brockwell            

Name:
Wayne E. Brockwell

Title:
Senior Vice President



